Title: From Thomas Jefferson to James Wood, 28 October 1780
From: Jefferson, Thomas
To: Wood, James



Dear Sir
Richmond Oct 28. 1780

My letter by Cap. Read which could not be come to hand when yours of the 26th came away will have answered beforehand the several matters stated in that except as to the division of the Convention troops into three parts. This I apprehend is contrary to the Convention, and I should expect would render their government and safe custody more difficult.
My last intelligence is that the troops who had landed at Hampton had again embarked, and that the Vessels of the Enemy were strung along the road from Point Comfort to the mouth of Nansemond River, which indicated a design of coming up James River. The information of Deserters and others concurs in this. No force is yet assembled which could venture to oppose them. These movements will of course [sho]w the necessity of quickening the execution of our desires [com]municated in my last.
Since writing so far the inclosed letter from the board of War came to hand. I wish the information of the General may be right as to the numbers. Our intelligence is that they are from 4 to 5000. I send you also an extract from their letter to me which covered it.
I am with great esteem Sir Your most obedt. humble servt.,

Th: Jefferson

